DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Objections
Claim 1 and claims dependent thereon and claim 20 are objected to because of the following informalities:  
Claim 1, line 11 and Claim 20, line 11 read as follows:
 “on the display in contact the display”.  
Based on similar language in independent claims 19 and 20, for the purposes of examination, the Examiner believes this line should read as follows:
“on the display and in contact with the display”.  
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 1-6, 10, 13 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication No. 20110296320 (Kwon et al.) in view of US Patent No. 9,026,935 (Rasmussen et al).
	Regarding claim 1, Kwon et al. discloses: “an information processing apparatus (FIG. 1: 100; [0044]: “FIG. 1 shows the mobile terminal 100 having various components”) comprising: a processor (FIG. 1: 180)  configured to: control a display to display” (FIG. 1: 180; [0085]: “The controller 180 typically controls the overall operations of the mobile terminal 100”; [0116]: “the mobile terminal 100 displays a chat window of the performed group chat via the display unit 151 under the control of the controller 180”). 
	However, Kwon et al. does not clearly disclose the remaining limitations of the claims.  To that end, Rasmussen et al. discloses: “a first space for a first conversation (FIG. 17A; col. 35, line 33: “first conversation window 7006-d”) and a second space for a second conversation (FIG. 17A; col. 35, line 33: “second conversation window 7006-e”) next to each other (FIG. 17A: 7006-d, 7006-e), the first conversation being a conversation of a first group (FIG. 17D: 7014-d), the second conversation being a conversation of a second group (FIG. 17E: 7006-e), the first group including a first member (FIG. 17D: 7014-d; “Dan”), the first conversation including a first message (FIG. 17D: 7014-d; “Dan: I was thinking …”); in response to a first operation received on the display (FIG. 17D: 7014-d), control the display to display (Col. 36: lines 1-4: “In FIG. 17D, in response to the input that corresponds to a request to display the interactive overlay, the client displays an interactive overlay 
7014-d that includes content of the first conversation”), in the second space, the first member of the first group or the first message of the first conversation (Col. 36, lines 14-20: “The first conversation ceases to be displayed in display region 7002, and a representation 7012-d of the first conversation is displayed in minimized window region 7004.  Additionally, second conversation window 7006-e is expanded to fill the space that was previously occupied by the first conversation in display region 7002”), and the first (FIG. 17A: 7010; Col 35, lines 34-37: “a select gesture while a cursor 7010 is displayed over shared boundary 7008 and subsequently detects an input that corresponds to movement (e.g., as illustrated by the arrow in FIG. 17A) of the cursor to the left within the user interface”; Col. 36, lines 20-24: “In FIG. 17E, the client also detects an input that corresponds to a request to display an interactive overlay (e.g., a select gesture while cursor 7010 is proximate to an interactive overlay display icon in the representation 7012-d of the first conversation)”).  It is respectfully submitted that it would have been obvious to one of ordinary skill in the art at the time of the invention to combine Kwon et al. with the invention of Rasmussen et al. in order to provide a select gesture moving along the display (e.g., see Rasmussen et al. @ Col 35, lines 34-37).
	With respect to claim 20, Kwon et al. discloses: “a non-transitory computer readable medium storing a program that causes a computer to execute information processing ([0088]: “Various embodiments described herein may be implemented in a computer-readable medium”), the information processing comprising: controlling a display to display (FIG. 1: 180; [0085]: “The controller 180 typically controls the overall operations of the mobile terminal 100”; [0116]: “the mobile terminal 100 displays a chat window of the performed group chat via the display unit 151 under the control of the controller 180”). 
	In addition, Rasmussen et al. discloses: “a first space for a first conversation (FIG. 17A; col. 35, line 33: “first conversation window 7006-d”) and a second space for a second conversation (FIG. 17A; col. 35, line 33: “second conversation window 7006-e”) next to each other (FIG. 17A: 7006-d, 7006-e), the first conversation being a conversation of a first group (FIG. 17D: 7014-d), the second conversation being a conversation of a second group (FIG. 17E: 7006-e), the first group including a first member (FIG. 17D: 7014-d; “Dan”), the first conversation including a first message (FIG. 17D: 7014-d; “Dan: I was thinking …”); in response to a first operation received on the display (FIG. 17D: 7014-d), controlling the display (Col. 36: lines 1-4: “In FIG. 17D, in response to the input that corresponds to a request to display the interactive overlay, the client displays an interactive overlay 
7014-d that includes content of the first conversation”), in the second space, the first member of the first group or the first message of the first conversation (Col. 36, lines 14-20: “The first conversation ceases to be displayed in display region 7002, and a representation 7012-d of the first conversation is displayed in minimized window region 7004.  Additionally, second conversation window 7006-e is expanded to fill the space that was previously occupied by the first conversation in display region 7002”), wherein the first operation is a gesture moving along the display from a first place on the display to a second place on the display in contact the display” (FIG. 17A: 7010; Col 35, lines 34-37: “a select gesture while a cursor 7010 is displayed over shared boundary 7008 and subsequently detects an input that corresponds to movement (e.g., as illustrated by the arrow in FIG. 17A) of the cursor to the left within the user interface”; Col. 36, lines 20-24: “In FIG. 17E, the client also detects an input that corresponds to a request to display an interactive overlay (e.g., a select gesture while cursor 7010 is proximate to an interactive overlay display icon in the representation 7012-d of the first conversation)”).
	With respect to claim 2, Kwon et al. discloses: “the first member of the first group of the first message of the first conversation (FIG. 7A: 710, 720; “Tom, where are you? Give me a call!”) is the first member of the first group, wherein the processor (FIG. 1: 180) is configured to control the display (FIG. 1: 180; [0085]: “The controller 180 typically controls the overall operations of the mobile terminal 100”) to display in the second space (FIG. 7B: 710, 720) the member of the first space by adding the first member to the second group” ([0171]: “Referring to FIG. 7A and FIG. 7B, the mobile terminal 100 is able to distinguishably display previous chat contents and new chat contents in a manner of displaying the previous chat contents and the new chat contents in a previous chat region 710 and a new chat region 720, respectively”; FIG. 7B: 720: “I’ll call you”).
Kwon et al. discloses: “the first member of the first group or the first message of the first conversation is the first message of the first conversation (FIG. 7A: 710, 720; “Tom, where are you? Give me a call!”), wherein the processor (FIG. 1: 180) is configured to control the display (FIG. 1: 180; [0085]: “The controller 180 typically controls the overall operations of the mobile terminal 100”) to display in the second space (FIG. 7B: 710, 720) the first message by sending the first message (FIG. 7A: “I’ll call you.” - “Send”; [0168]: “The mobile terminal 100 sends a message including the inputted message contents to the remaining chatters”) to the second group” (FIG. 7B: 720; “I’ll call you.”).
	With respect to claim 4, Kwon et al. discloses: “the first member of the first group or the first message of the first conversation (FIG. 7A: 710, 720; “Tom, where are you? Give me a call!”) is the first member (FIG. 7A: 710, 720; “Jane”) of the first group, wherein the controlling of the display (FIG. 1: 180; [0085]: “The controller 180 typically controls the overall operations of the mobile terminal 100”) to display in the second space (FIG. 7B: 710, 720) the content of the first message of the first conversation (FIG. 7A: 710, 720; “Tom, where are you? Give me a call!”) in response to the first operation being performed on the identifying the first member from the first operation, receiving an instruction from a user to add the identified first member to the second group (FIG. 7A: “I’ll call you.” - “Send”; [0168]: “The mobile terminal 100 sends a message including the inputted message contents to the remaining chatters”); and adding the first member to the second group in response to the instruction” (FIG. 7B: 720; “I’ll call you.”).
	Regarding claim 5, Kwon et al. discloses: “the first member of the first group or the first message of the first conversation is the first message of the first conversation, wherein the controlling of the display (FIG. 1: 180; [0085]: “The controller 180 typically controls the overall operations of the mobile terminal 100”) to display in the second space (FIG. 7B: 710, 720) the content of the first message of the first conversation (FIG. 7A: 710, 720; “Tom, where are you? Give me a call!”) in response to the first operation being performed on the display (FIG. 7A: “I’ll call you.” - “Send”; [0168]: “The mobile terminal 100 sends a message including the inputted message contents to the remaining chatters”); and sending the first message to the second group in response to the instruction” (FIG. 7B: 720; “I’ll call you.”).
	With respect to claim 6, Kwon et al. discloses: “the first operation starts from a display portion (FIG. 7A: “Send”; [0168]: “The mobile terminal 100 sends a message including the inputted message contents to the remaining chatters”) displaying to the first space” (FIG. 7A: 710, 720, “Send”).
	With respect to claim 10, Kwon et al. discloses: “the member of the first group or the first message of the first conversation (FIG. 7A: 710, 720; “Tom, where are you? Give me a call!”) is the member of the first group, wherein the controlling of the display to display the member of the first group (FIG. 1: 180; [0085]: “The controller 180 typically controls the overall operations of the mobile terminal 100”) is in response to the first operation starting from a display portion corresponding to the first message (FIG. 7A: “I’ll call you.” - “Send”; [0168]: “The mobile terminal 100 sends a message including the inputted message contents to the remaining chatters”), wherein the processor (FIG. 1: 180) is configured to control the display to display, in the second space (FIG. 7B: 710, 720), a second member (FIG. 7A: “Tom”) of the first group (FIG. 7A: 710, 720) in response to a second operation starting from a display portion (FIG. 7A: “I’ll call you.”; “Send”) corresponding to the second member” ([0171]: “Referring to FIG. 7A and FIG. 7B, the mobile terminal 100 is able to distinguishably display previous chat contents and new chat contents in a manner of displaying the previous chat contents and the new chat contents in a previous chat region 710 and a new chat region 720, respectively”; FIG. 7B: 720: “I’ll call you”).
	Regarding claim 13, Kwon et al. discloses: “the member of the first group or the content of the first message of the first group is the first message of the first conversation (FIG. 7A: 710, 720; “Tom, where are you? Give me a call!”), wherein the controlling of the display to display (FIG. 1: 180; [0085]: “The controller 180 typically controls the overall operations of the mobile terminal 100”) in the second space (FIG. 7B: 710, 720) the first message of the first conversation is in response to the first operation starting from a display portion corresponding to the first message (FIG. 7A: 710, 720; “Tom, where are you? Give me a call!”), wherein the processor (FIG. 1: 180) is configured to control the display to display, in the second space (FIG. 7B: 710, 720), a second message of the first group (FIG. 7A: “Sorry! Disconnected suddenly”) in response to a second operation starting from a display portion (FIG. 7A: “I’ll call you.”; “Send”) corresponding to the second message” ([0171]: “Referring to FIG. 7A and FIG. 7B, the mobile terminal 100 is able to distinguishably display previous chat contents and new chat contents in a manner of displaying the previous chat contents and the new chat contents in a previous chat region 710 and a new chat region 720, respectively”; FIG. 7B: 720: “I’ll call you”).

Claims 7-9, 11, 12 and 14-19 are rejected under 35 U.S.C. 103 as being unpatentable over Kwon et al. in view of Rasmussen et al. and US Patent Application Publication No. 20140089843 (Yoshida).
	Claims 7 and 8 are dependent upon claim 1.  As discussed above, claim 1 is disclosed by the combination of Kwon et al. and Rasmussen et al. Thus, the limitations of claims 7 and 8 that are recited in claim 1 are also disclosed by the combination of Kwon et al. and Rasmussen et al.  
	However, the combination of Kwon et al. and Rasmussen et al. does not clearly disclose the remaining limitations of the claim.  To that end regarding claim 7, Yoshida discloses: “a direction of the first operation is from a display portion displaying the first space to a display portion displaying the second space” (ABSTRACT: “the user operation continues inside the scroll area after a starting point of the user operation outside of the scroll area of the display screen”; [0060]: “the flick operation is initiated in the direction of an arrow 711 from the operation button 714 arranged outside of the scroll area 201 on which the address list is displayed on the display unit 119”; [0061]: “a flick starting point 712, the address list displayed in the scroll area 201 is caused to scroll in an upward direction.  In such as case, a location (a virtual flick operation starting point 713) at which the MOVE is first detected in the scroll area 201 is treated as the starting point of the flick operation, and from there up until a location at which the TOUCH-UP is detected is treated as a continuation section of the flick operation”).  It is respectfully submitted that it would have been obvious to one of ordinary skill in the art at the time of the invention to further modify the combination of Kwon et al. and Rasmussen et al. with the invention of Yoshida in order to provide an operation that starts in one display area (e.g., inside/outside) and continues to another display area (e.g., outside/inside; see Yoshida @ ABSTRACT; [0061]).
	With respect to claim 8, Yoshida discloses: “the first operation ends at a display portion displaying the second space” (ABSTRACT: “the user operation continues inside the scroll area after a starting point of the user operation outside of the scroll area of the display screen”; [0060]: “the flick operation is initiated in the direction of an arrow 711 from the operation button 714 arranged outside of the scroll area 201 on which the address list is displayed on the display unit 119”; [0061]: “a flick starting point 712, the address list displayed in the scroll area 201 is caused to scroll in an upward direction.  In such as case, a location (a virtual flick operation starting point 713) at which the MOVE is first detected in the scroll area 201 is treated as the starting point of the flick operation, and from there up until a location at which the TOUCH-UP is detected is treated as a continuation section of the flick operation”).
	Regarding claim 9, Yoshida discloses: “the first operation (FIG. 7: 711, 712, 713) ends at a display portion displaying the second space” (FIG. 7: 201; [0060]: “the flick operation is initiated in the direction of an arrow 711 from the operation button 714 arranged outside of the scroll area 201 on which the address list is displayed on the display unit 119”).
	Regarding claim 11, Kwon et al. discloses: “the member of the first group or the first message of the first conversation (FIG. 7A: 710, 720; “Tom, where are you? Give me a call!”)  is the member of the first group, wherein the controlling of the display to display the member of the first group (FIG. 1: 180; [0085]: “The controller 180 typically controls the overall operations of the mobile terminal 100”) is in response to the first operation starting from  a display portion corresponding to the first message (FIG. 7A: “I’ll call you.” - “Send”; [0168]: “The mobile terminal 100 sends a message including the inputted message contents to the remaining chatters”), wherein the processor (FIG. 1: 180) is configured to control the display to display, in the second space (FIG. 7B: 710, 720), a second member (FIG. 7A: “Tom”) of the first group (FIG. 7A: 710, 720)  in response to a second operation starting from a display portion (FIG. 7A: “I’ll call you.”; “Send”) corresponding to the second member” ([0171]: “Referring to FIG. 7A and FIG. 7B, the mobile terminal 100 is able to distinguishably display previous chat contents and new chat contents in a manner of displaying the previous chat contents and the new chat contents in a previous chat region 710 and a new chat region 720, respectively”; FIG. 7B: 720: “I’ll call you”).
	With respect to claim 12, Kwon et al. discloses: “the member of the first group or the first message of the first conversation is the member of the first group (FIG. 7A: 710, 720; “Tom, where are you? Give me a call!”), wherein the controlling of the display to display the member of the first group (FIG. 1: 180; [0085]: “The controller 180 typically controls the overall operations of the mobile terminal 100”) is in response to the first operation starting from a display portion corresponding to the first message (FIG. 7A: “I’ll call you.” - “Send”; [0168]: “The mobile terminal 100 sends a message including the inputted message contents to the remaining chatters”), wherein the processor (FIG. 1: 180) is configured to control the display to display, in the second space (FIG. 7B: 710, 720), a second member (FIG. 7A: “Tom”) of the first group (FIG. 7A: 710, 720) in response to a second operation starting from a display portion (FIG. 7A: “I’ll call you.”; “Send”) corresponding to the second member” ([0171]: “Referring to FIG. 7A and FIG. 7B, the mobile terminal 100 is able to distinguishably display previous chat contents and new chat contents in a manner of displaying the previous chat contents and the new chat contents in a previous chat region 710 and a new chat region 720, respectively”; FIG. 7B: 720: “I’ll call you”).
	With respect to claim 14, Kwon et al. discloses: “the member of the first group or the content of the first message of the first group is the first message of the first conversation (FIG. 7A: 710, 720; “Tom, where are you? Give me a call!”), wherein the controlling of the display to display (FIG. 1: 180; [0085]: “The controller 180 typically controls the overall operations of the mobile terminal 100”) in the second space (FIG. 7B: 710, 720) the first message of the first conversation is in response to the first operation starting from a display portion corresponding to the first message (FIG. 7A: 710, 720; “Tom, where are you? Give me a call!”), wherein the processor is configured to control the display to display, in the second space (FIG. 7B: 710, 720), a second message of the first group (FIG. 7A: “Sorry! Disconnected suddenly”) in response to a second operation starting from a display portion (FIG. 7A: “I’ll call you.”; “Send”) corresponding to the second message” ([0171]: “Referring to FIG. 7A and FIG. 7B, the mobile terminal 100 is able to distinguishably display previous chat contents and new chat contents in a manner of displaying the previous chat contents and the new chat contents in a previous chat region 710 and a new chat region 720, respectively”; FIG. 7B: 720: “I’ll call you”).
	Regarding claim 15, Kwon et al. discloses: “the member of the first group or the content of the first message of the first group is the first message of the first conversation (FIG. 7A: 710, 720; “Tom, where are you? Give me a call!”), wherein the controlling of the display to display (FIG. 1: 180; [0085]: “The controller 180 typically controls the overall operations of the mobile terminal 100”) in the second space (FIG. 7B: 710, 720) the first message of the first (FIG. 7A: 710, 720; “Tom, where are you? Give me a call!”), wherein the processor (FIG. 1: 180) is configured to control the display to display, in the second space (FIG. 7B: 710, 720), a second message of the first group (FIG. 7A: “Sorry! Disconnected suddenly”) in response to a second operation starting from a display portion (FIG. 7A: “I’ll call you.”; “Send”) corresponding to the second message” ([0171]: “Referring to FIG. 7A and FIG. 7B, the mobile terminal 100 is able to distinguishably display previous chat contents and new chat contents in a manner of displaying the previous chat contents and the new chat contents in a previous chat region 710 and a new chat region 720, respectively”; FIG. 7B: 720: “I’ll call you”).
	With respect to claim 16, Yoshida discloses: “a start position of the first operation indicates the first member” (FIG. 5: 512, 513; [0043]: “a location at which the MOVE is first detected in the scroll area 201 (a virtual drag operation starting point 513) is treated as a starting point of the drag operation and an amount of scroll corresponding to a movement distance of the MOVE from the virtual drag operation starting point 513 is performed”).
	With respect to claim 18, Yoshida discloses: “a start position of the first operation indicates the first message” (FIG. 5: 512, 513; [0043]: “a location at which the MOVE is first detected in the scroll area 201 (a virtual drag operation starting point 513) is treated as a starting point of the drag operation and an amount of scroll corresponding to a movement distance of the MOVE from the virtual drag operation starting point 513 is performed”).
	Regarding claims 17 and 19, Yoshida discloses: “the first position (FIG. 5: 512, 513; [0043]: “a location at which the MOVE is first detected in the scroll area 201 (a virtual drag operation starting point 513) is treated as a starting point of the drag operation and an amount of scroll corresponding to a movement distance of the MOVE from the virtual drag operation starting point 513 is performed”) ends at a display portion (FIG. 5: 201, 511; [0043]: “the MOVE is detected in the direction of an arrow 511 on the scroll area 201”) displaying the second space” (FIG. 5: 201; [0043]: “if the MOVE reaches the scroll area 201, it is determined that the drag operation is performed on the scroll area 201”).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MYRON K WYCHE whose telephone number is (571)272-3390.  The examiner can normally be reached on 7:30 am - 3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kathy Wang-Hurst can be reached on 571-270-5371.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Myron Wyche/                         2/12/2021
Primary Examiner                    AU2644